Scott, Judge,
delivered the opinion of the court.
The act, approved February 8th, 1839, entitled “ An act to amend ‘ An act to incorporate the town of New Franklin,’ approved January 16th, 1833,” only repeals so much of the seventh section of the amended act as provides that the board of trustees of New Franklin shall have power to raise by lottery a sum not exceeding fifteen thousand dollars for the construction of a railroad from the bank of the Missouri river to the town of New Franklin. (Sess. Acts, 1839, p. 311.) The repeal of one clause of a section specifically raises a clear implication that nothing else was intended. The act of 1839 is by its title and its terms an amendatory one. It makes no reference whatever to the act of February 26, 1835, (2 Terr. Laws, p. 476,) which authorizes the board of trustees of the town of New Franklin to contract with any person to have said lottery drawn in any part of the United States on such terms as they shall consider most advantageous. When therefore the act of 1839 authorizes the raising of $15,000 by lottery, it must bo intended that it was to be done in the manner prescribed by the laws then in force in relation to the subject. The object of the act of 1839 was only to divert the application of the sum authorized to be raised, to cause to be made a macadamized road instead of a railroad. The reason which existed for authorizing a contract to have the lottery drawn in any part of the United States in relation to the sum to be raised under one act was equally applicable to the sum to be raised under the other. The general assembly in 1839, looking back at the legislation on the subject of the New Franklin lottery, seems to have taken special care only to change the purpose to which the money, authorized to be raised, was to be applied. This particular designation of the object to be accomplished shows that nothing else was designed. A repeal of statutes by implication *142is not favored in the law. These laws all being in relation to the same subject, in pwi materia, must be so construed as to make them all stand.
This case then falls within the principle of that of the case of The State v. Hawthorn, 9 Mo. 389. The terms employed in transferring the lottery of New Franklin are the same as those used in the contract in the case of Hawthorn just mentioned, and no point was made on them in that case. The judgment there stands on the assumption that the contract was a legal one.
The general assembly having by a late law ratified the contract made by the trustees for the disposition of the lottery, this can not be a matter of much importance. The other judges concurring, the judgment will be reversed.